The following opinion was filed February 12, 1924.
Crowni-iart, J.
{dissenting). I think the judgment in the court below should stand. The verdict was reduced b)r the very able trial .court to an amount that he thought fair and reasonable. I do not think this court is justified in further reducing the verdict in view of the decided cases cited in McGonegle v. Wisconsin G. & E. Co. 178 Wis. 594, 190 N. W. 471. It is true that the evidence is meager on the ques*371tion of damages. At best it could not be otherwise. And that is why the statute in this class of cases has left the amount largely to the discretion of the jury within the maximum fixed by law.
There can be no scientific appraisement of damages in a case like this. The wealth of the parents may fade away. The boy was the potential protector of his parents in their old age. Any investment they might make in his education would be a further assurance of his ability to bear the burden of their support in after life as required by filial affection and by statute. If we apply our eveiy-day experience and common sense, wa know that the services of a child, even at a tender age, are valuable to his parents. How many steps he will save his parents by doing the continual errands he is called upon to perform may not be accurately estimated, but they are valuable and should not be offset by his expenses, which are legally incumbent on the parents. I think the decisions amply sustain the judgment. Most of them were given when the dollar had twice its present purchasing power. This should be recognized, for it is evident that the present high prices are largely stabilized and are not merely transient. • I think the judgment for. $1,800 is fully justified by the decisions of this court, and a larger sum might be sustained by decisions in most other states.
This is the second appeal to this court. When the expenses of the case have been paid, there will be little left for the parents.
I therefore respectfully dissent from so much of the decision as reduces the amount of the judgment.